Mr. Justice Robb
delivered the opinion of the Court:
This case is between the same parties and involves the same question as the preceding case. The plaintiff seeks to recover on two promissory notes aggregating $337 and interest. He filed with his declaration an affidavit in compliance with the 73 d rule. The defendant, with his plea to the general issue, filed an affidavit of defense, which was adjudged insuffi*29dent. Thereupon, by leave of court, he filed an amendment wherein he averred “that the two notes in the declaration described, on which this suit is brought, were made without consideration. They do not represent a debt due by this defendant to the plaintiff, but they represent the interest charged by the plaintiff on money he had loaned, the principal of which loans had been repaid to the plaintiff, but on the said loans the plaintiff had charged interest in excess of the rate permitted by the law, and the notes sued on represent, simply and solely, the interest so charged by the plaintiff in excess of the rate permitted by the law.”
The affidavit of defense as amended being no more specific than the affidavit in the preceding case, it follows that the judgment must be affirmed, with costs, and it is so ordered.

Affirmed.